DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/17/2021 is acknowledged and entered by the Examiner. Claims 12 and 14 have been amended. Claims 1-7 have been canceled. New claims 16-23 have been added. Non-elected claims 14-15 were previously withdrawn from further consideration by the Examiner. Claims 8-13 and 16-17 are currently pending in the instant application with new claims 18-23 depend on non-elected claims 14-15.  
The nonstatutory double patenting rejection of claims 8-13 is withdrawn in view of Applicant’s terminal disclaimer.
The rejection of claims 4 and 12 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Okada (US 2010/0080910 Al) in view of Magdassi (WO 2014/118783 Al) is withdrawn in view of Applicant’s amendment.
Election/Restrictions
Claims 8-13 and 16-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-15 (and new claims 18-23), directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement mailed on 07/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,926,464 has been reviewed and is accepted. The terminal disclaimer has been recorded.
  Examiner’s Statement of Reason for Allowance
Claims 8-23 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 12/17/2021, have been carefully reviewed and searched. 
	Currently, there is no prior art alone or in combination that teaches or render obvious a material set or a 3-dimensional printing system comprising a thermoplastic polymer powder having an average particle size from 20 um to 100 um; a pretreat composition comprising a salt of an alkali metal with bromide or iodide; and a conductive fusing agent composition comprising a transition metal as recited in claims 8 and 14. Therefore, claims 8 and 14 are allowable over the prior art of record. Claims 9-13 and 15-23 directly or indirectly depend from claims 8 and 14 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761